DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In the response to the Restriction filed on 5/3/2021 applicant elects Group 1, species A with traverse, and states that this encompasses claims 68-76 and 82.  With regards to the traversal of the restriction, no arguments are present as to why the restriction is improper therefore no arguments can be addressed here and the restriction is therefore made final.  
Further, the following claims are also withdrawn as not being directed towards species A.  Species A is specific to ECG (i.e. EKG) signals and sensors, these claims include 77-81.  Claims 77-78 are directed towards translation and rotation which is clearly not an ECG sensor.  Claim 79 is directed specifically towards EMG, which was an alternative species.  Claim 80 is directed towards temperature sensors, also an alternative species.  Claim 81 is directed towards impedance, not ECG.  Therefore these claims are also withdrawn as not being included in Species A which is specific to ECG. 
Claim Objections
Claim 68 is objected to because of the following informalities: line 6 recites “the subject”, lines 7-8 recites “one or more signals”, line 9 recites “of signals”, lines 14,16 and 17 recite “to signals” and line 15 recites “in signals”.  Each of these recitations lacks 
Claim 69 is objected to because of the following informalities:  line 2 recites “in signals”, this lacks proper antecedent basis and should recite “in the signals”. 
Claim 70 is objected to because of the following informalities:  line 2 recites “in signals”, this lacks proper antecedent basis and should recite “in the signals”. 
Claim 72 is objected to because of the following informalities:  lines 3, 6 and 7 recites “of signals” and then recites “to signals” in line 9, these all lack proper antecedent basis and should recite “of the signals” or “to the signals”. 
Claim 75 is objected to because of the following informalities: line 4 recites “from ECG signals”, lines 6,7,  10, 11 and 12 each recite “of ECG signals”.  These each lack proper antecedent basis and should recite “from the ECG signals” and “of the ECG signals”. 
Claim 75 recites “relative changes” in lines 9 and 10, line 10 should be amended to read “the relative changes”. 
Claim 76 recites “of ECG signals” in lines 2 and 3 this should be amended to recite “of the ECG signals”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 68-76 and 82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims depend on generating a correlation parameter (claim 68, line 12, claim 82, line 11).  Based on the specification it is not clear how applicant indents to calculate and/or determine and/or identify a correlation parameter.  Paragraph 0028 recites:
In some embodiments, said at least one physiologic parameter comprises an electrocardiogram (ECG) measurement, and generating said at least one correlation parameter comprises extracting wave component features from ECG signals recorded by the first device and the second device, correlating changes in one or more of the wave component features of30 ECG signals recorded by the first device with corresponding wave component features of ECG signals recorded by the second device during at least a portion of the transitionary period, identifying differences in relative changes in one or more of the wave component features of ECG signals recorded by the second device with relative changes in one or more of the wave component features of ECG signals recorded by the first device for the correlated changes, and-5- WO 2018/098073 PCT/US2017/062539generating said at least one correlation parameter for application to ECG signals recorded by at least one of the first device and the second device that offsets at least a portion of the identified differences. The one or more wave component features may comprise one or more of P height, P polarity, Q height, Q polarity, QRS max, ST height, ST polarity, T height, T polarity, baseline5 noise, baseline wander arrival time, wave shape, relative ratios of waves to one another, beat classification and average ECG construction. Correlating changes in the wave component features of ECG signals obtained by the first device with corresponding wave component features of ECG signals obtained by the second device may be performed on a beat-by-beat basis, or on average ECG signals recorded by the first device and the second device during at least a portion10 of the transitionary period. 

Here it is clear that wave components such as P-wave height and polarity, Q-wave height and polarity, QRS max, ST height etc are identified in each ECG signal from each device.  They are then somehow compared to come up with a correlation parameter, however there are no equations or other identified discussions in the specification to enable one of ordinary skill to understand and/or make and use the invention.  For instance if each wave has a QRS maximum width, or QRS maximum amplitude (i.e. height) these can be compared; device 1 has a QRS width of 80 ms and device 2 has a QRS width of 85 ms, it is unclear how these two values are analyzed in any manner to provide a correlation parameter.   Algorithms and other mathematical computations can be done however these are not discussed in adequate detail, outside of the mentioning of the word Algorithm.  Paragraph 0179 of applicants disclosure further discusses that the correlation parameter are use to synchronize and/or coordinate the parameters however there is no discussion as to exactly how this is performed.   The claims are therefore not enabled.  
With regards to this enablement the following analysis has been performed.  The breadth of the claims is significant, the independent claims recite “monitoring data”, “features of signals” etc.  These broad terms would necessarily include almost all possible permutations of data that can be recorded from the surface of the body of the 
Specifically regarding claim 69:  the claim is directed towards the correlation parameter compensating for differences in locations, differences in orientations, differences in tissue properties, differences in coupling, differences in bias pressure in the coupling and differences in electrical and mechanical properties.  This language is not enabled by the specification.  There is no discussion as to how an ECG signal is analyzed in order to account for differences in locations, differences in orientations, differences in tissue properties, differences in coupling, differences in bias pressure in the coupling and differences in electrical and mechanical properties.  The same Wands analysis has been performed and the result is that there will be undue experimentation to determine .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 72, and 75-76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites “in signals” in line 2, “physiological signals” in line 4, “physiological signals” in line 6, “the physiological signals” in lines 7, 9 and 12 and “physiological signals” in line 11.  It is unclear if these are the same signals or different signals therefore, this language is indefinite.  It is not believed that this is a mere antecedent basis issue in that it is unclear if these are all the same signals. 
Claims 72 and 75 each recite “relative changes”, the term "relative" in these claims is a relative term which renders the claim indefinite.  The term "relative" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It cannot be determined what the word “relative” entails nor can the metes and bounds of the word “relative” be determined. 
Claim 76 recites “average ECG signals”, it is unclear if these are the same or different ECG signals as previously recited.  Further the word “average” in this claim language is unclear, it is unclear if the ECG signals are being averaged somehow or if applicant is claiming “average” as in “normal” values.   The language is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 68-76 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tricord US 2015/0335288.
Regarding claims 68 and 82:  Tricord disclose a memory (“memory”, figure 6) and a processor (“processor”, figure 6), the processor configured to obtain monitoring data (paragraph 0170 discloses ECG data) recorded by a first and second device (paragraph 0357), the first device attached to a first site and the second device attached to a different site (figures 1a-c demonstrate patches at different locations); extract, from the monitored data, one or more features of signals recorded by the first and second devices which are simultaneously monitoring a physiological parameter of the subject (paragraph 0170  discloses P-waves, QRS complexes, ST-segments, T-waves); generating a correlation parameter by analyzing the extracted features of the signal recorded by the first and second devices  which compensates for changes in signals recorded by the second device compared to the first device and applying the correlation 
Regarding claim 69:  Tricord discloses that the correlation parameter (“calibration”, paragraph 0165) compensates for changes in signals recorded by the first and the second devices relative to one another resulting from location differences (paragraph 0165) or orientation differences (paragraph 0168).
Regarding claim 70:  Tricord discloses wherein the correlation parameter partially compensates for changes in signals recorded by the first and second devices relative to each other resulting from differences in magnitude or phase of the physiological signal (paragraphs 0176 and 305).
Regarding claim 71:  Tricord discloses that the correlation parameter has a correction factor (paragraphs 0306 and 0323).
Regarding claim 72:  Tricord discloses that generating the correlation parameters comprises correlating changes in the extracted features recorded by the first devices with corresponding features recorded by the second device during a transitionary period; identifying differences in changes of the extracted features and generating a correlation parameter for the application to signals recorded at the first or second device (paragraph 0230).
Regarding claims 73-74:  Tricord discloses the correlated changes are associated with posture or movement (paragraphs 0306, 0309, 0312 and 374).
Regarding claims 75-76:  Tricord discloses ECG and extracting wave component features from the ECG recorded by the devices (paragraphs 0170 and 0230), 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792